Citation Nr: 1113660	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  99-13 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating on an extraschedular basis for service-connected left shoulder adhesive capsulitis, currently evaluated as 40 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, L.B., and T.R.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1998 and October 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The January 1998 rating decision continued the Veteran's service-connected left shoulder disability at 30 percent disabling.  The Veteran filed a notice of disagreement with the January 1998 rating decision.  A statement of the case (SOC) was issued in April 1999 which increased the Veteran's service-connected disability to 40 percent disabling.  The Veteran indicated his continued dissatisfaction with the assigned rating when he submitted his timely substantive appeal (VA Form 9) in June 1999.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The Veteran presented testimony to the undersigned Veterans Law Judge at a personal hearing, which was held by means of video teleconferencing, in August 1999.  The transcript of the hearing is associated with the Veteran's claims folder and has been reviewed.

The increased rating claim was remanded by the Board in December 2000 and December 2003 for further evidentiary and procedural development.  After this development was completed, the case was returned to the Board.  In the interim, an October 2002 rating decision denied the Veteran's claim for TDIU, and the Veteran indicated his disagreement with that decision.

In a decision dated March 9, 2006, the Board denied the Veteran's claim of entitlement to an increased disability rating for the left shoulder disability.  At that time the Board also remanded the issue of entitlement to TDIU so that an SOC could be issued.

The Veteran appealed the Board's March 2006 determination as to the increased rating claim to the United States Court of Appeals for Veterans Claims (the Court).  In March 2007, counsel for the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (Joint Motion).  In that Joint Motion, the parties noted that the Veteran did not contest the assigned schedular disability rating.  The parties asserted, however, that the Board had failed to provide adequate reasons and bases for its finding that an increased disability rating was not warranted for a left shoulder disability on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).  See the March 2007 Joint Motion for Partial Remand, page 4.  An Order of the Court dated March 13, 2007 granted the motion and remanded the Veteran's increased rating claim solely for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) (2010).  Accordingly, the Board recharacterized the issue as stated on the title page of this decision.

The case was subsequently remanded in October 2007 for compliance with the prior remand instructions that an SOC be issued for the TDIU claim.  Such was accomplished in March 2008, and the Veteran perfected an appeal of that issue with the timely submission of his substantive appeal in April 2008.

The case was again remanded in March 2009 to schedule the Veteran for a videoconference hearing before the Board pursuant to his request.

The Veteran presented testimony for a second time by means of video teleconferencing before the undersigned in July 2009.  The transcript of the hearing is associated with the Veteran's claims folder and has been reviewed.

The case was again remanded in September 2009 for referral of both claims to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of whether extraschedular ratings should be assigned pursuant to 38 C.F.R. § 3.321(b)(1) (extraschedular ratings) and 38 C.F.R. § 4.16(b)(extraschedular TDIU).  As will be discussed below, the development that was requested in the September 2009 Board remand appears not to have been completed.  Therefore, another remand is necessary.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, the September 2009 Board remand directed the RO to "refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation for the Veteran's service-connected left shoulder adhesive capsulitis under the provisions of 38 C.F.R. § 3.321(b)(1)."  It further directed that, "If, after extraschedular consideration of the Veteran's left shoulder disability, the Veteran still does not meet the schedular requirements for a TDIU, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b)."  Following these steps, the RO was to readjudicate the issues on appeal and, if any benefit remained denied, was to issue the Veteran and his representative an SSOC.

The record reflects that this case was returned to the RO following the September 2009 remand.  It now contains a November 2010 memorandum from a RO Decision Review Officer (DRO) providing recommendations with respect to the issues on appeal.  However, because there is no SSOC of record, it is unclear whether the DRO effectuated these recommendations and, if not, whether the case was ever sent to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore finds that a remand is necessary in order to complete the development that was directed but not accomplished following the September 2009 remand. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any recommendations from the Under Secretary for Benefits or the Director of Compensation and Pension Service with respect to the left shoulder and TDIU claims.

2.  If no such records exist, refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation for the Veteran's service-connected left shoulder adhesive capsulitis under the provisions of 38 C.F.R. § 3.321(b)(1).

3.  If, after extraschedular consideration of the Veteran's left shoulder disability, the Veteran still does not meet the schedular requirements for a TDIU and the issue has not already been referred for extraschedular consideration, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

4.  Following completion of all indicated development, readjudicate the issues of entitlement to an increased disability rating on an extraschedular basis for service-connected left shoulder adhesive capsulitis and entitlement to a TDIU to include consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b), in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


